DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 15, 16, and 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 39, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 and 39 recites the limitation "the hydrocarbon" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 41 require that “…the burner stability envelope is computed based on geometry of the at least one and geometry or the process heater”, it is unclear what “at least one” refers to. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 7, 9, 11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daw (US 2006/0015298 A1).
With respect to claim 1 Daw discloses a process heater combustion stabilization method, comprising
sensing current operating parameters for a process heater at a plurality of time intervals [paragraph 0066];
converting the current operating parameters into a time-varying signal [paragraph 0066];
comparing the time-varying signal against a multi-dimensional burner stability envelope defined by a stability window of the process heater, each boundary of the stability window indicating when a burner within the combustion system likely enters an unstable state [reference character 42 and paragraph 0128-0129 where each “non-optimal operating state” is interpreted to be a boundary in a stability dimension]; and
altering operation of at least one burner of the process heater in response to the time-varying signal breaching the boundary of the stability window [reference character 44 and paragraph 0129].
With respect to claim 2 Daw discloses that the stability-window is defined, at any given location on the boundary, for one of the operating parameters based on potential values of others of the operating parameters [see paragraph 0115].
With respect to claim 3 Daw discloses that the unstable state comprises burner huffing [see paragraph 0123, “unsteady fuel feed”].
With respect to claim 5 Daw discloses that the unstable state comprises burner lift-off [see paragraph 0117-0119, “edge lifted”, “sporadically detached”, and “fully detached”].
With respect to claim 6 Daw discloses that the operating parameters comprise at least one of measured or inferred data including emissions data, fuel-source composition, air-fuel ratio, fuel flow rate, air flow, flame temperature, and flue gas temperature [see paragraph 0115].
With respect to claim 7 Daw discloses that the fuel-source composition comprise comprises the hydrocarbon, hydrogen, and inert compositions within fuel-source input into the burner [see paragraph 0061, where pulverized coal includes hydrocarbon, hydrogen, and inert compositions (the ash components)].
With respect to claim 9 Daw discloses that the burner stability envelope is computed based on geometry of the at least one and geometry of the process heater [see paragraph 0058].
With respect to claim 10 Daw discloses that altering operation of the burner comprises outputting a control signal shutting a fuel control valve to prevent fuel from flowing to the burner Specifically paragraph 0129 discloses that “operating parameters may be changed, equipment malfunctions may be corrected, or equipment may be replaced”, a person having ordinary skill in the art would recognize that addressing malfunctions or replacing equipment would require shutting off the supply of fuel.
With respect to claim 11 Daw discloses that altering operation of the burner comprises outputting a control signal that changes the air/fuel ratio of the burner [paragraph 0129].
With respect to claim 18 Daw discloses that the burner stability envelope is generated remotely at a cloud server, received, and stored at a process controller local to the process heater [note that Daw discloses a library of stability conditions stored on a computer (reference character 6), see paragraph 0026 and reference characters 6 and 8].

Claim(s) 28-29 and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daw (US 2006/0015298 A1).
With respect to claim 28 Daw discloses a process heater combustion stabilization method,
comprising:
scanning at least one flame of a process burner to capture flame data at each of a plurality of time intervals [paragraph 0066];
converting the flame data into a time-varying signal;
comparing the time-varying signal with a multi-dimensional burner stability envelope defining a time-varying spectral signature at which at least one burner producing the at least one flame likely enters an unstable state; and
altering operation of said at least one burner when the time-varying signal matches the multidimensional burner stability envelope [reference character 44 and paragraph 0129].
With respect to claim 29 Daw discloses that the unstable state comprises burner huffing [see paragraph 0123, “unsteady fuel feed”].
With respect to claim 31 Daw discloses that the unstable state comprises burner lift-off [see paragraph 0117-0119, “edge lifted”, “sporadically detached”, and “fully detached”].
With respect to claim 32 Daw discloses that altering operation of the burner comprises outputting a control signal shutting a fuel control valve to prevent fuel from flowing to the burner Specifically paragraph 0129 discloses that “operating parameters may be changed, equipment malfunctions may be corrected, or equipment may be replaced”, a person having ordinary skill in the art would recognize that addressing malfunctions or replacing equipment would require shutting off the supply of fuel.
With respect to claim 33 Daw discloses that altering operation of the burner comprises outputting a control signal that changes the air/fuel ratio of the burner [paragraph 0129]

Claim(s) 35-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daw (US 2006/0015298 A1).
With respect to claim 35 one or more sensors [reference characters 67-68] configured to sense current operating parameters for a process heater at a plurality of time intervals;
at least one hardware processor [reference character 6]; and
a memory storing the sensed operating parameters and program instructions that, when executed by the at least one hardware processor [reference character 8], direct the hardware processor to:
convert the operating parameters into a time-varying signal [paragraph 0066];
compare the time-varying signal against a multi-dimensional burner stability envelope defined by a stability window of the process heater, each boundary of the stability window indicating when a burner within the combustion system likely enters an unstable state [reference character 42 and paragraph 0128-0129 where each “non-optimal operating state” is interpreted to be a boundary in a stability dimension]; and
alter operation of at least one burner of the process heater in response to the time-varying signal breaching the boundary of the stability window [reference character 44 and paragraph 0129].
With respect to claim 36 Daw discloses that the stability-window is defined, at any given location on the boundary, for one of the operating parameters based on potential values of others of the operating parameters [see paragraph 0115].
With respect to claim 37 Daw discloses that the unstable state comprises at least one of: burner huffing [see paragraph 0123, “unsteady fuel feed”], burner lift-off [see paragraph 0117-0119, “edge lifted”, “sporadically detached”, and “fully detached”]. 
With respect to claim 38 Daw discloses that the operating parameters comprise at least one of measured or inferred data including emissions data, fuel-source composition, air-fuel ratio, fuel flow rate, air flow, flame temperature, and flue gas temperature [see paragraph 0115].
With respect to claim 39 Daw discloses that the fuel-source composition comprise comprises the hydrocarbon, hydrogen, and inert compositions within fuel-source input into the burner [see paragraph 0061, where pulverized coal includes hydrocarbon, hydrogen, and inert compositions (the ash components)].
With respect to claim 41 Daw discloses that the burner stability envelope is computed based on geometry of the at least one and geometry of the process heater [see paragraph 0058].
With respect to claim 42 Daw discloses that altering operation of the burner comprises outputting a control signal shutting a fuel control valve to prevent fuel from flowing to the burner Specifically paragraph 0129 discloses that “operating parameters may be changed, equipment malfunctions may be corrected, or equipment may be replaced”, a person having ordinary skill in the art would recognize that addressing malfunctions or replacing equipment would require shutting off the supply of fuel.
With respect to claim 43 Daw discloses that altering operation of the burner comprises outputting a control signal that changes the air/fuel ratio of the burner [paragraph 0129].








Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daw (US 2006/0015298 A1) in view of Gassner et. al (US 2015/0337741 A1).
With respect to claim 4 and 30 Daw does not disclose that the unstable burner state comprises burner flashback. 
Gassner discloses “the first fuel fraction is admixed to the incoming fuel gas and/or the second fuel fraction or directly feed into the combustor to control on or more operating parameters of the gas turbine. These can be one or more of the following parameters: the CO emission, the NO.sub.x emission, local overheating and/or flashback risk, combustor pulsations due to flame instability and or lean blow-off, or the minimum load” [paragraph 0032].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Daw by allowing the control system to control the flow rate of the incoming flow rates of fuel and air in response to evidence of burner flashback, as taught by Gassner, in order to prevent the development of a dangerous flashback state.

Claim(s) 8, 20, 40, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daw (US 2006/0015298 A1) in view of Geipel et. al (US 2020/0408154 A1).
With respect to claims 8, 20,40, and 50 Daw does not disclose that the emissions data comprises NOx levels or that the current operating parameters comprise NOx data.
Geipel discloses a burner system comprising “an emission sensor adapted to determine a nitrogen oxide concentration in the exhaust gas of the burner and to transfer the nitrogen oxide concentration to the control unit which is adapted to determine a maximum mass flow or a minimum mass flow for one of the fuel stages by using the nitrogen oxide concentration” [paragraph 0027].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Daw by integrating into the control system the ability to measure the nitrogen oxide concentration in the exhaust and determine the mass flow rate of fuel required to minimize the nitrogen oxide concentration, as taught by Geipel, in order to ensure that the burner produces only the minimum amount of NOx.

Allowable Subject Matter

Claims 12-14, 17, 21-27, 34, 44-46, 49, and 51-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762